THE first part of the opinion of the court decided that an entry of 400 acres in the name of M’Connel, under which the appellees claimed, ought not to have been sur-veye(j on any parj; Df the land in contest, without direct-mg how it should be surveyed.
It then proceeds — They also depend on a purchase w'nic'n they have made of an interference in question, from the assignee of a claim founded on an entry in the name of John Mosby, as follows: “December 14th 1^82, J°hn Mosby enters 20,000 acres of land, &c. beginning- at the south-east corner of Lewis’s survey, the south side of the south fork of Elkhorn, near Todd’s sta- and running thence south 20 degrees west, 2840 poles, thence north 70 degrees west at right angles so far as shall be sufficient to include the quantity, and so as to exclude a number of lawful claims and cntiies made for Jacob Sodusky, Joseph Blackford, the heir of James Burton, John Todd, Lewis Craig, Thomas Carland, William M’Connell, Gerrard Briscoe, Henry Prather, Bazil Prather, James Allin, Francis Kirtley, Joseph Bell, Michael Troutman, Henry Holeman, Henry Miller, John Craig and John Miller, to the amount of 21,000 acres.” It appears that 20,000 acres of land only, have been surveyed on this entry ; and this court is not called to decide whether the survey might have comprehended the quantity to be excluded, as well as that for which the entry was made.
It mav not however he improper to observe, that if no claims had been excluded by the entry, yet if those claims were legal, they would have been paramount to Mosby’s entry, whatever the quantity surveyed thereon might have been.
The main point, however, to be settled in this suit, is, the identity and notoriety of the south-east corner of Lewis’s survey called for in Mosby’s entry, which the court thinks is satisfactorily proven, and that the other calls are special and precise. This court, therefore, concurs with the court below, that the entry ought to take effect so far as to include 20,000 acres, and consequently as to the interference in contest.